department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jan contact person no third party contact sin identification_number telephone number t1g0 zz employer_identification_number legend z i a i s i dear sir or madam this is in response to your request as to whether your involvement in v will affect your exempt status under sec_501 of the internal_revenue_code and foundation status under sec_509 of the code facts you are an organization described in sec_501 and classified as an organization described in sec_509 you are the parent of the m system which previously owned m a 365-bed general acute care hospital n was previously owned and operated by t a non-profit corporation described in sec_501 nis a hospital that is operated in the same community as m in order to improve efficiency of hospital operations you agreed with t to consolidate the operations of m and n into one organization v v_is described in sec_501 and classified as an organization described in sec_509 and sec_170 operating m and n as one organization will create a hospital network that will better serve your community and realize substantial financial benefits from the resulting economies of scale and elimination of waste m and n will maintain their own identities after the consolidation vis controlled by a member board_of directors you designate seven members of v's board and t designates seven members and the fifteenth member is the president and chief_executive_officer of v who serves as an ex-officio member you have the right to appoint and remove any of the board members that you have appointed v_has the authority to manage control and operate the affairs of m and n subject_to specific powers reserved to the members law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in code sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 iv scott on trusts sec_368 sec_372 3rd ed and revrul_69_545 1969_2_cb_117 sec_509 of the code provides that all organizations described in sec_501 are private_foundations except those described in paragraphs through of sec_509 sec_509 of the code excludes from the definition of a private_foundation an organization which is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 sec_1_509_a_-4 of the regulations provides that a supporting_organization will satisfy the organizational_test of sec_509 even though its articles do not designate each of the specified organizations by name if there has been a historic and continuing relationship between the supporting_organization and supported organizations and by reason of such relationship there has developed a substantial identity of interests between such organizations sec_1 a - i of the regulations provides that an organization will be operated in connection with one or more publicly supported organizations if it meets the responsiveness test and the integral part test - sec_1_509_a_-4 of the regulations describes the responsiveness test as being satisfied if in part if the officers directors or trustees of the supported_organization maintain a close working relationship with the officers directors or trustees of the supporting_organization furthermore by being operated in connection with the publicly_supported_organization the supported_organization has a significant voice in the operations of the supporting_organization sec_1_509_a_-4 of the regulations provides that the integral part test will be satisfied if the supporting_organization maintains a significant voice in the operations of one or more supported organizations the activities of the supported_organization are activities to perform the functions or to carry out the purposes of such organization and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves revrul_69_545 1969_2_cb_117 sets forth standards under which a nonprofit_hospital may qualify for recognition of exemption under sec_501 of the code this revenue_ruling gave consideration to two separate hospitals only one of which was determined to qualify for exempt status under sec_501 by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the contro and use of the hospitals were for the benefit of the public or for the benefit of private interests the hospital that qualified for exemption was found to be organized and operated to further the charitable purpose of promoting health by satisfying a community benefit standard that included among other factors a board_of directors that broadly represented the interests of the community the hospital that did not qualify for recognition of exemption was found to be operating for the private benefit of those who controlled it rather than for the benefit of the public rationale based on all of the facts and circumstances you are operating to support the charitable purposes of v which is consistent with your exempt purposes under sec_501 and retention of your status under sec_509 therefore we rule that your involvement in v will not negatively impact your exempt status under sec_501 or foundation status under sec_509 this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed marvin friedlander marvin friedlander manager eo technical group
